     Case 1:21-cv-00566-AWI-GSA Document 4 Filed 04/07/21 Page 1 of 3


 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      JOSEPHINA ANN MEDINA,                                   CASE NUMBER: 1:21-cv-00566-GSA
 7
                         Plaintiff,
 8                                                            FINDINGS AND
             v.                                               RECOMMENDATIONS TO DENY
 9                                                            APPLICATION TO PROCEED IN
      ANDREW SAUL, Commissioner of Social                     FORMA PAUPERIS AND TO
10    Security,                                               REQUIRE FILING FEE PAYMENT,
                                                              AND DIRECTING CLERK OF COURT
11                                                            TO RANDOMLY ASSIGN A UNITED
                         Defendant.                           STATES DISTRICT JUDGE
12
                                                              (Docs. 2)
13

14

15

16

17          On April 5, 2021 Plaintiff filed a complaint in this Court and applied to proceed without

18   prepayment of fees (in forma pauperis) pursuant to 28 U.S.C. § 1915. Docs. 1–2.

19          I.      Legal Standard

20          In order to proceed without prepayment of the filing fee, Plaintiff must submit an affidavit

21   demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).

22   “To proceed in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114, 116 (9th

23   Cir. 1965).   In enacting the in forma pauperis statute, “Congress intended to guarantee that no

24   citizen shall be denied an opportunity to commence, prosecute, or defend an action, civil or

25   criminal, in any court of the United States, solely because . . . poverty makes it impossible . . . to

26   pay or secure the costs of litigation.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (internal

27   quotations and citations omitted).

28          The determination whether a party may proceed in forma pauperis is a “matter within the
                                                   1
     Case 1:21-cv-00566-AWI-GSA Document 4 Filed 04/07/21 Page 2 of 3


 1   discretion of the trial court . . .” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963). To proceed

 2   in forma pauperis, a plaintiff need not demonstrate that s/he is completely destitute, but his/her

 3   poverty must prevent him/her from paying the filing fee and providing himself/herself and his/her

 4   dependents (if any) with the necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S.

 5   331, 339–40 (1948). Although there is no bright line rule, courts look to the federal poverty

 6   guidelines developed each year by the Department of Health and Human Services. See, e.g., Lint v.

 7   City of Boise, No. CV09-72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases

 8   cited therein).

 9           II.       Findings

10           Plaintiff’s application reflects that her two-person household (1 spouse and no dependents)

11   receives income of $2,852 per month ($34,224 per year) in social security and retirement income,

12   which is substantially more than the 2021 federal poverty guideline for a household of two ($17,420

13   per year). See 2021 Poverty Guidelines, https://aspe.hhs.gov/poverty-guidelines (last visited April

14   7, 2021). The application also reflects that her family’s monthly income ($2,852) slightly exceeds

15   her family’s monthly expenses ($2,715), and reflects $1,180 in cash on hand (though it is earmarked

16   for rent). These facts suggest an ability to pay the $402 filing fee without sacrificing the necessities

17   of daily life.

18           III.      Recommendation

19           Accordingly, it is RECOMMENDED that Plaintiff’s application to proceed in forma

20   pauperis be denied (Doc. 2).
21           The Clerk of Court is DIRECTED to randomly assign this case to a United States District

22   Judge for resolution of these findings and recommendations pursuant to the provisions of Title 28

23   U.S.C. § 636(b)(l).          Within fourteen (14) days from the filing of these findings and

24   recommendations, Plaintiff may file written objections with the court. L.R. 304(b). Such a

25   document should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

26   Plaintiff is advised that failure to file objections within the specified time may result in the waiver
27   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838–39 (9th Cir. 2014) (citing Baxter v.

28   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
                                                         2
     Case 1:21-cv-00566-AWI-GSA Document 4 Filed 04/07/21 Page 3 of 3


 1
     IT IS SO ORDERED.
 2

 3     Dated:   April 7, 2021                 /s/ Gary S. Austin
                                         UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
